Citation Nr: 9910819	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected dislocation of the 
right ankle with traumatic arthritis and fusion, to include 
the issue of entitlement to an extraschedular evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from March 1964 to March 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 decision by 
the RO which, in part, denied an increased rating higher than 
20 for the service-connected right ankle disorder.  The Board 
remanded the appeal to the RO for additional development in 
February 1996.  


REMAND

As noted above, the Board remanded the issue of an increased 
rating for the right knee disability to the RO for additional 
development in February 1996.  Although the veteran was 
examined by VA in May 1996 and April 1997, the Board finds 
that the examinations did not comply with the directives of 
the Board's previous remand.  

The Board requested that the examiner express any limitation 
found in terms of the degree of additional range-of-motion 
loss or ankylosis due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the examiner in April 
1997 noted that there was no history of excess fatigability 
or incoordination relative to the right ankle disability, it 
was reported that the veteran's right ankle pain was "severe 
enough to limit significantly his functional ability, 
especially during flare-ups."  The examiner did not, 
however, express the limitation of functional ability in 
terms of the degree of additional range-of-motion loss or 
ankylosis.  While the Board recognizes that the veteran's 
right ankle is fused and that there can be no additional 
range-of-motion loss, the degree of functional loss may be 
described by analogy to a greater degree of ankylosis under 
the criteria enumerated in Diagnostic Code 5270.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holding in that 
case was precedent, to be followed in all cases presently in 
remand status.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Although further delay is regrettable, the veteran must be 
afforded another VA examination which fully complies with the 
Board's instructions below.  To ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claim, the case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected right ankle disability 
since November 1998.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  

2.  The veteran should be afforded VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected right ankle disability.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished, and 
the clinical findings should be reported 
in detail.  The examiner should provide 
the answers/findings indicated below to 
each question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

	I.  The examiner should detail 
the degree of ankylosis of the right 
ankle disorder.  In particular, the 
degree of plantar and dorsiflexion 
should be specified, and it should 
be noted whether there is an 
inversion or eversion deformity.

	II.  The examiner should be 
asked to determine whether the right 
ankle exhibits weakened movement, 
excess fatigability or 
incoordination which is attributable 
to the right ankle.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  In 
particular, it should be noted 
whether any additional ankylosis due 
to weakened movement, excess 
fatigability or incoordination more 
closely resembles (a) or (b) as 
follows:  (a) the ankle is in 
plantar flexion at more than 40 
degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, 
adduction, inversion or eversion 
deformity; or (b) the ankle is in 
plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 
0 and 10 degrees.  If any 
determination cannot feasibly be 
made, it should be so indicated.  
The findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.  

	III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
ankle is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional favorable ankylosis due 
to pain on use or during flare-ups.  
In particular, it should be noted 
whether any additional ankylosis 
more closely approximates (a) or (b) 
as follows:  (a) the ankle is in 
plantar flexion at more than 40 
degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, 
adduction, inversion or eversion 
deformity; or (b) the ankle is in 
plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 
0 and 10 degrees.  If any 
determination cannot feasibly be 
made, it should be so indicated.  
The findings should be typed or 
otherwise recorded in a legible 
manner for review purposes. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and consider whether the veteran 
is entitled to an increased rating for 
his service-connected right ankle 
disability, to include entitlement to an 
extraschedular rating.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


